LEE, J.,
dissenting.
I would not disturb the trial court decree which changed the custody of this thirteen-year-old boy from his mother to his father because there is no evidence that the trial court was "manifestly mistaken.” See, Starin and Starin, 29 Or App 557, 564 P2d 748, rev den (1977).
As stated in Starin:
"To overcome the weight afforded the trial court in factual questions of this nature, appellant must persuade us from the cold record that a mistake was made. A typewritten transcript is a relatively unreliable and imperceptive device for determining witness’ credibility, personality and character, and a poor substitute for seeing and hearing the witnesses.* * *” 29 Or App at 560.
Based upon the facts set forth in the majority opinion I would affirm. Therefore, I respectfully dissent.